Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00711-CR

                         Jose CASTELLANOS-AGUILERA,
                                    Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR10449
                     Honorable Lorina I. Rummel, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED.

      SIGNED December 9, 2015.


                                            _____________________________
                                            Karen Angelini, Justice